
	
		I
		111th CONGRESS
		1st Session
		H. R. 1143
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2009
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To achieve greater national energy independence by
		  limiting presidential withdrawals of offshore lands from disposition for
		  exploration, development, or production of oil and gas, to authorize States to
		  petition for authorization to conduct offshore oil and natural gas exploration
		  and extraction in any area that is within 50 miles of the coastline of the
		  State and within the seaward lateral boundaries of the State extended, to share
		  offshore oil and gas revenues with States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Developing Resources Immediately and
			 Long-Term through Leases on Our Nation’s Offshore Waters Act of
			 2009 or the DRILL NOW Act of 2009.
		2.Revocation of
			 existing Presidential authoritySection 12(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(a)) is amended—
			(1)by striking
			 the President and inserting (1) Except as provided in
			 paragraph (2), the President; and
			(2)by adding at the
			 end the following: , are hereby revoked.
				
					(2)(A)The President may not
				withdraw any lands of the outer Continental Shelf from disposition for
				exploration, development, or production of oil and gas, except as the President
				determines necessary for national security purposes.
						(B)This paragraph shall not affect any
				withdrawal in effect immediately before the enactment of the
				DRILL NOW Act of
				2009
						.
			3.Availability of
			 certain areas for leasingSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
			
				(q)Availability of
				Certain Areas for Leasing
					(1)DefinitionsIn
				this subsection:
						(A)Coastal
				zoneThe term coastal zone has the meaning that
				term has in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.
				1453).
						(B)GovernorThe
				term Governor means the Governor of a State.
						(C)Qualified
				revenuesThe term qualified revenues means all
				rentals, royalties, bonus bids, and other sums due and payable to the United
				States from leases entered into on or after the date of enactment of the
				DRILL NOW Act of 2009 for
				natural gas exploration and extraction activities authorized by the Secretary
				under this subsection.
						(2)Petition
						(A)In
				generalThe Governor of a State may submit to the Secretary a
				petition requesting that the Secretary issue leases authorizing the conduct of
				oil and natural gas exploration and extraction activities in any area that is
				within 50 miles of the coastline of the State and within the lateral seaward
				boundaries of the State extended.
						(B)ContentsIn
				any petition under subparagraph (A), the Governor shall include a detailed plan
				of the proposed exploration and extraction activities, as applicable.
						(3)Action by
				Secretary
						(A)In
				generalSubject to subparagraphs (B), (C), and (D), as soon as
				practicable after the date of receipt of a petition under paragraph (2), the
				Secretary shall approve or deny the petition.
						(B)Requirements for
				exploration and extractionThe Secretary shall not approve a
				petition submitted under paragraph (2)(A) unless the State enacts a statute
				authorizing the issuance of leases for exploration and extraction of oil and
				natural gas in the coastal zone of the State.
						(C)Consistency with
				legislationThe plan provided in the petition under paragraph
				(2)(B) shall be consistent with the statute described in subparagraph
				(B).
						(D)Conflicts with
				military operations and national securityThe Secretary shall not
				approve a petition for a drilling activity under this paragraph—
							(i)if
				the drilling activity would conflict with any military operation or national
				security, as determined by the President; or
							(ii)in any area that is withdrawn under section
				12(a) for national security purposes.
							(4)Disposition of
				revenuesNotwithstanding section 9, for each applicable fiscal
				year, the Secretary of the Treasury—
						(A)shall deposit 30
				percent of qualified revenues in a separate account in the Treasury,
				which—
							(i)shall be known as
				the Clean and Alternative Energy Fund; and
							(ii)shall be available to the Secretary of
				Energy for making grants for research and development of clean and alternative
				energy;
							(B)in the case of a
				lease tract any portion of which is located within 50 miles of the coastline of
				one or more States that have a portion of such leased tract within the seaward
				lateral boundaries of such State extended—
							(i)shall pay, in
				accordance with clause (ii), an amount equal to 40 percent of qualified
				revenues under such lease to the States with respect to which the lease tract
				is so located and that have enacted a statute that establishes a plan for
				expenditure of those funds; and
							(ii)shall pay to each
				such State a portion of such amount that is proportional to the portion of the
				lease tract that is so located with respect to the State; and
							(C)shall deposit the
				remainder of qualified revenues in the general fund of the Treasury.
						(r)Payment of
				revenues under certain existing leasesOf the funds that would be
				received by the United States as royalties under any Federal oil and gas lease
				of an area on the outer Continental Shelf located within 50 miles of the
				coastline of the State of Texas, Louisiana, Mississippi, or Alabama that is in
				effect on the date of enactment of the DRILL
				NOW Act of 2009 the Secretary of the Treasury—
					(1)shall deposit 30
				percent in the Clean and Alternative Energy Fund established under subsection
				(q)(4)(A);
					(2)in the case of a lease tract any portion of
				which is located within 50 miles of the coastline of one or more such States
				that have a portion of such leased tract within the seaward lateral boundaries
				of such State extended—
						(A)shall pay, in
				accordance with subparagraph (B), an amount equal to 40 percent to the States
				with respect to which the lease tract is so located and that have enacted a
				statute that establishes a plan for expenditure of those funds; and
						(B)shall pay to each
				such State a portion of such amount that is proportional to the portion of the
				leased tract that is so located with respect to the State; and
						(3)shall deposit the
				remainder in the general fund of the
				Treasury.
					.
		
